LARSON, Senior District Judge,
concurring.
I fully concur in the result reached by the court in this case. In Part III, the court refuses to require Horizon, as lessee, to indemnify Case, as manufacturer and lessor of the Uni-loader, for liability imposed on Case under a strict liability theory. The court finds the language of the lease agreement drafted by Case is not specific enough to form a products liability insurance agreement for the benefit of Case. I agree with this construction of the lease agreement.
I write separately because more careful drafting would not be enough, in my view, to require indemnification by Horizon under the circumstances of this case. While the majority does not explicitly state as much, language in its opinion — unnecessary to the decision reached today — may be read to infer that a clear and unambiguous contract providing for products liability indemnification would be enforced. See opinion at 696, supra. Of course, we have no such clause before us.
Moreover, the lease agreement in this case was a pre-printed, non-negotiable form contract. The individual who signed the form on behalf of Horizon was a construction worker who had an eighth grade education and who sought to rent the Uni-loader for a limited time only for use on a particular job site. Under these circumstances, the district court, applying North Dakota law, held unconscionable a provision which purported to shift liability for an unreasonably dangerous and defective product from a manufacturer to a mere lessee. I am not prepared to hold that more clear language on the back of a pre-printed, non-negotiable, unexplained lease form would, or should, change this result.